Broyles, C. J.
The accused was convicted of a misdemeanor on an accusation drawn under the' Code of 1933, § 26-6502. The accusation contained two counts, and he was found guilty on both. Count 1 charged him with keeping, maintaining, and operating a lottery, known as “the number game,” for the hazarding of money. In count 2 he was charged with selling, or offering for sale, “certain numbers representing a chance in a lottery, which was a device and scheme known as 'the number game/ for the hazarding of money.” In misdemeanors all persons who aid or abet in the commission of an offense are principals. The evidence, while circumstantial, authorized the defendant’s conviction on both counts, to the exclusion of every other reasonable hypothesis; and the judge did not err in overruling the certiorari. See Thweatt v. State, 48 Ga. App. 389 (172 S. E. 810); Steyers v. State, 48 Ga. App. 785 (173 S. E. 439); Cutcliff v. State, 51 Ga. App. 40 (179 S. E. 568).

Judgment affirmed.


MacIntyre and Ouerry, JJ., concur.